Brown, P. J.:
In this case, which is entitled “ In'the .Matter of the Objections to the Certificate of nomination for Member of Assembly of the Second Assembly District of Westchester County,” thé court is of the opinion that it can make no effective order, in the case. The statute of 1895 (Chap. 810, § 56) provided that the court could “make such -order in the premises as justice may require.” By the amendment made to the law in 1896 (Chap. 909, § 56) it was further provided that “ such order must be. made on or before the last day fixed for filing certificates of nomination's to fill vacancies with such officer as provided in subdivision one of section sixty-six of this article.” That subdivision requires that the certificate of nomination for member of Assembly shall be filed with the clerk fifteen days before the election, so that, in compliance with that provision of the statute, it is impossible for the court to make any order that would be effective in this matter' The .case from the fourth department, to which our attention was called, was decided under the act of 1895,' and has no application to this case. There fore, the appeal that is taken is dismissed. That is the view of three . judges of the court. Judge Hatch has dissented from that view, and he has expressed the views which he has taken in a written opinion which will be filed with the clerk. '
• All concurred, except Hatch, J., dissenting, and Bartlett, J., not sitting.